DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 9/23/22 have been fully considered but they are not persuasive. The applicant submits the prior art does not disclose the following limitations of the claimed invention:
transmitting correspondence relationship information for display of a correspondence relationship between the plurality of the cameras and a plurality of controllers on the display device to the plurality of cameras; and changing the correspondence relationship between one of the plurality of the cameras and one of the plurality of controllers based on the transmitted correspondence relationship information, as stated in claim 2, 13, and 24.  The examiner respectfully disagrees.
Re claims 2, 13, and 24)  The Bratton reference discloses an imaging system and method that transmits correspondence relationship information for display of a correspondence relationship between the plurality of the cameras and a plurality of controllers on the display device to the plurality of cameras (see figure 12 and 13, steps 190-208; para 73-74: Bratton shows transmitting tuning parameters and settings sent between devices); and changes the correspondence relationship between one of the plurality of the cameras and one of the plurality of controllers based on the transmitted correspondence relationship information (see figures 12 and 13, steps 210-214 and para 73-74: Bratton shows changing tuning parameters and settings and adding new cameras to the existing group).  Therefore, the Bratton reference discloses all the limitations of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, and 25, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, and 21, respectively, of U.S. Patent No. 10,992,850. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claims the instant application are anticipated by the claims of U.S. Patent No. 10,992,850.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2, 3, 7-14, and 17-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bratton et al., US 2010/0304731.
In regard to claim 2, Bratton et al., US 2010/0304731, discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer, cause the computer to execute operations (see para 53; 96-101: Bratton teaches in figures 22-24 a web view for a desktop or laptop application includes the same functionality as the mobile client application), the operations comprising: 
transmitting list information for display of a plurality of cameras on a display device (see para 57, 49, 54, and 74: Bratton teaches a multi-touch GUI 46 of a mobile client 34 where six video display fields display live video data from six different video cameras); 
receive a selection of at least one camera from the plurality of cameras based on the transmitted list information (see para 48 and 57-58; Fig. 3: Bratton teaches a user can select the label 50 for each video field 48 to select at least one camera from the plurality of cameras; Bratton shows the mobile carrier 34 displaying video data from a selected camera); 
controlling transmission of image data generated by the selected at least one camera (see Figs. 3-4; para 59: Bratton shows the mobile carrier 34 displaying video data from a selected camera where azimuth/elevation of the camera’s orientation and P/T information are displayed; Bratton teaches horizontal sliding movement on the display 46 generates and transmits a command to the camera to perform a panning move, and vertical sliding movement on the display 46 generates and transmits a command to tilt the camera 1; Bratton further teaches zooming commands transmitted to the at least one camera); 
transmitting correspondence relationship information for display of a correspondence relationship between the plurality of the cameras and a plurality of communication devices on the display device (see figure 12 and 13, steps 190-208; para 73-74: Bratton shows transmitting tuning parameters and settings sent between devices); and 
changing the correspondence relationship between one of the plurality of the cameras and one of the plurality of communication (see figures 12 and 13, steps 210-214 and para 73-74: Bratton shows changing tuning parameters and settings and adding new cameras to the existing group).
In regard to claim 3, Bratton et al., US 2010/0304731, discloses the non-transitory computer-readable medium according to claim 2, the operations further comprising: 
generating a control signal to control an operational setting of the selected at least one camera (see para 59-62 and 80); 
transmitting, to the selected at least one camera, the generated control signal to remotely control the operational setting of the selected at least one camera (see para 34-39; 42-43); and 
transmitting transmission information corresponding to the selected at least one camera (see para 59-62: Bratton teaches displaying video data after the selected camera receives the pan/tilt/zoom commands).
In regard to claim 6, Bratton et al., US 2010/0304731, discloses the non-transitory computer-readable medium according to claim 2, wherein each camera of the plurality of cameras is configured to communicate with a corresponding communication device of the plurality of communication devices based on the correspondence relationship information (see para 34-37: Bratton teaches connecting the cameras 28 with the communication devices or client devices 34 with a network 26 to communicate).
In regard to claim 7, Bratton et al., US 2010/0304731, discloses the non-transitory computer-readable medium according to claim 6, wherein each camera of the plurality of cameras is further configured to wirelessly communicate with the corresponding communication device of the plurality of communication devices based on an Internet Protocol (see para 6 and 34-39).
In regard to claim 8, Bratton et al., US 2010/0304731, discloses the non-transitory computer-readable medium according to claim 2, the operations further comprising: managing a first file that is associated with the selected at least one camera (see para 74 and 101: Bratton teaches sending a file containing camera configuration/definitions from one user to another), wherein the first file is different from a second file which includes the image data (see para 104).
In regard to claim 9, Bratton et al., US 2010/0304731, discloses the non-transitory computer-readable medium according to claim 2, the operations further comprising: converting the image data into a file with a file format (see para 104).
In regard to claim 10, Bratton et al., US 2010/0304731, discloses the non-transitory computer-readable medium according to claim 2, wherein the plurality of the cameras is configured to broadcast data (see para 59-61 and 80).
In regard to claim 11, Bratton et al., US 2010/0304731, discloses the non-transitory computer-readable medium according to claim 2, the operations further comprising: transmitting a model name of the selected at least one camera for display on the display device (see Figs. 1-2).
In regard to claim 12, Bratton et al., US 2010/0304731, discloses the non-transitory computer-readable medium according to claim 2, the operations further comprising: changing the correspondence relationship based on a user input (see figure 5-13 and para 74).
In regard to claim 13, since Bratton et al., US 2010/0304731, discloses the computer readable medium and its operation as described above in regard to claim 2, the method of claim 13 is also disclosed (see claim 2 above).
In regard to claim 14, since Bratton et al., US 2010/0304731, discloses the computer readable medium and its operation as described above in regard to claim 3, the method of claim 14 is also disclosed (see claim 3 above).
In regard to claim 17, since Bratton et al., US 2010/0304731, discloses the computer readable medium and its operation as described above in regard to claim 6, the method of claim 17 is also disclosed (see claim 6 above).
In regard to claim 18, since Bratton et al., US 2010/0304731, discloses the computer readable medium and its operation as described above in regard to claim 7, the method of claim 18 is also disclosed (see claim 7 above).
In regard to claim 19, since Bratton et al., US 2010/0304731, discloses the computer readable medium and its operation as described above in regard to claim 8, the method of claim 19 is also disclosed (see claim 8 above).
In regard to claim 20, since Bratton et al., US 2010/0304731, discloses the computer readable medium and its operation as described above in regard to claim 9, the method of claim 20 is also disclosed (see claim 9 above).
In regard to claim 21, since Bratton et al., US 2010/0304731, discloses the computer readable medium and its operation as described above in regard to claim 10, the method of claim 21 is also disclosed (see claim 10 above).
In regard to claim 22, since Bratton et al., US 2010/0304731, discloses the computer readable medium and its operation as described above in regard to claim 11, the method of claim 22 is also disclosed (see claim 11 above).
In regard to claim 23, since Bratton et al., US 2010/0304731, discloses the computer readable medium and its operation as described above in regard to claim 12, the method of claim 23 is also disclosed (see claim 12 above).
In regard to claim 24, since Bratton et al., US 2010/0304731, discloses the computer readable medium and its operation as described above in regard to claim 2, the information processing apparatus of claim 14 is also disclosed (see claim 2 above).
In regard to claim 25, since Bratton et al., US 2010/0304731, discloses the computer readable medium and its operation as described above in regard to claim 3, the information processing apparatus of claim 25 is also disclosed (see claim 3 above).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 5, 15, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bratton et al., US 2010/0304731.
In regard to claim 4, Bratton et al., US 2010/0304731, discloses the non-transitory computer-readable medium according to claim 2, the operations further comprising: transmitting setting information of the selected at least one camera for concurrent display with the list information on the display device (Bratton shows the list of the plurality of the cameras in Fig. 2 and information for setting of the at least one camera in Figs. 3- 4). It would have been obvious to one of ordinary skill in the art at the time the invention was made to display the list of a plurality of cameras and the pan/tilt/orientation information of the at least one camera concurrently in order to allow the user to recognize the setting information of the selected camera.
In regard to claim 5, Bratton et al., US 2010/0304731, discloses the non-transitory computer-readable medium according to claim 2, the operations further comprising: the operations further comprising controlling the display device to display parameters of each camera of the plurality of the cameras (Bratton shows the list of the plurality of the cameras in Fig. 2 and corresponding parameters pan/tilt/zoom/orientation of the at least one camera in Figs. 3-4. It would have been obvious to one of ordinary skill in the art at the time the invention was made to display the list of a plurality of cameras and the pan/tilt/zoom/orientation parameters of the at least one camera concurrently in order to allow the user to recognize the setting information of the selected camera) and transmission states of each camera of the plurality of the cameras for display on the display device (see figure 2).
In regard to claim 15, since Bratton et al., US 2010/0304731, discloses the method and its operation as described above in regard to claim 4, the information processing apparatus of claim 15 is also disclosed (see claim 4 above).
In regard to claim 16, since Bratton et al., US 2010/0304731, discloses the method and its operation as described above in regard to claim 5, the information processing apparatus of claim 16 is also disclosed (see claim 5 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs